DARRELL HICKMAN, Justice. This is an appeal of a Workers’ Compensation case by Farreo Construction Company and its insurance carrier. The appellant did not abstract the administrative trial judge’s opinion, the Workers’ Compensation Commission decision nor the circuit court order, all of which favored appellee, Webster Goleman. We find this a violation of Rule 9(d) of the Supreme Court Rules. We cannot distinguish this case from Manes v. M.O.V.E., Inc., et al, 261 Ark. 793, 552 S.W. 2d 211 (1977) where we affirmed the Workers’ Compensation Commission order because the order was not abstracted by the appellant. We explained in Bank of Ozark v. Isaacs, 263 Ark. 113, 563 S.W. 2d 707 (1978), the necessity for the appellant’s brief to properly contain an abstract of the record. In the case of Wade v. Franklin-Stricklin Land Surveyors, Inc., 264 Ark. 841, 575 S.W. 2d 677 (1979), we referred to numerous recent cases which were affirmed because of noncompliance with Rule 9(d). See also Smith, Arkansas Appellate Practice; Abstracting the Record, 31 Ark. L. Rev. 359 (1977). Affirmed. Harris, C.J., not participating. George Rose Smith, J., would affirm the judgment on its merits.